DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the Japanese Application No. JP2019-156983, filed 08/29/2019, has been received and acknowledged. 

Citation of Relevant Prior Art
U.S. 2001/0002310, Chishti et al., Dec. 21st, 2000
U.S. 2019/0039300, McKinnell et al., Jan. 27th, 2017
U.S. 2019/0389130, Richardson et al., Jan. 31st, 2018
U.S. 2020/0333295, Schiffres et al., Apr. 18th, 2019
U.S. 2020/0376757, Binek et al., May 31st, 2019

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (U.S. 2006/0208396, cited by applicant as U.S. Patent No. 7,754,135). 

Regarding Claim 1, Abe teaches a process for producing a three-dimensional structure (abstract). Abe teaches a step of lowering a molding table by a predetermined height (paragraph [0046]). Abe teaches a step of relatively moving a recoater head in a horizontal uniaxial direction from outside a molding area and supplying metal material powder from the recoater head while leveling the metal material powder evenly with a blade (Figures 3, and 5; paragraph [0045]). Abe teaches a step of stopping relative movement of the recoater head when detecting that the blade receives an overload greater than or equal to a predetermined load (paragraphs [0012], [0044], and [0052]). Abe teaches overwriting and storing in a storage apparatus a position of the recoater head in the horizontal uniaxial direction and a position of the molding table in a vertical uniaxial direction at this time (Figures 4, 7, and 10; paragraphs [0016], [0052], [0056], and [0058]). Abe teaches cutting with a fixed cutting edge for planing within a predetermined plane area centered on the positions stored in the storage apparatus when the load is detected in a previous step (paragraphs [0012], [0044], and [0049]-[0052]). Abe teaches a step of returning the position of the molding table to the position in the first step (paragraph [0052]). 
With respect to the features “…a forth step of lowering the molding table by the predetermined height after the third step, and then relatively moving the recoater head in the horizontal uniaxial direction again; a fifth first of repeating the third step to the fourth step at least until the blade passes through the molding area…”, the examiner points out the following. Abe differs from the instant process in that once a surface abnormality is detected, Abe uses a ball end mill to immediately remove the defect, e.g., see paragraph [0049], whereas the instant claims appear to incrementally lower the molding table until the recoater head is able to freely pass over the defect at which point a cutting edge is used to remove the defect. However, the examiner points out that (a) - these features are considered to be optional since these steps would only be enacted should a defect be detected. Thus, in a scenario wherein no defect was present, the third, fourth, fifth, and sixth steps within the instant claim would not occur. Further, (b), since Abe teaches the apparatus as being configured to lower the table incrementally (e.g., paragraph [0046]), and further a detector that is movable (e.g., paragraph [0044]); the action of lowering the molding table by a predetermined height and then relatively moving the recoater head in the horizontal uniaxial direction and repeating this until the blade passes through the molding area would necessarily occur simply by operating the machine in the manner it is intended to be operated. See MPEP 2114. 
Regarding Claim 3, Abe teaches a metal powder lamination molding apparatus (abstract). Abe teaches a recoater heat which has a blade and which relatively moves in a horizontal uniaxial direction (Figures 3, and 5; paragraph [0045]). Abe teaches a molding table which has a predetermined molding area on an upper surface and which relatively moves in a vertical uniaxial direction (paragraph [0046]). Abe teaches a cutting apparatus which cuts with a fixed cutting edge for planing (paragraph [0049]). 
Abe teaches a control and storage apparatus (paragraph [0048], e.g., Abe teaches the invention as receiving CAD data, thus a control apparatus would necessarily exist in order for STL data to be interpreted in a meaningful manner and stored such that the processes described within paragraph [0016] would be possible. 
Abe teaches a control apparatus moving a recoater head in the horizontal uniaxial direction for each metal powder layer (paragraph [0046]). Abe teaches stopping relative movement of the recoater head when detecting that the blade receives an overload greater than or equal to a predetermined load (paragraphs [0012], [0044], and [0052]). Abe teaches overwriting and storing in a storage apparatus a position of the recoater head in the horizontal uniaxial direction and a position of the molding table in a vertical uniaxial direction at this time (Figures 4, 7, and 10; paragraphs [0016], [0052], [0056], and [0058]). 
With respect to the features “…the control apparatus lowers the molding table by a predetermined height and relatively moves the recoater head in the horizontal uniaxial direction again, and after the recoater head passes through the molding area, the control apparatus operates the cutting apparatus to perform cutting within a predetermined plane area centered on the positions stored in the storage apparatus when the recoater head is stopped once or more”, the examiner points out the following. Abe differs from the instant process in that once a surface abnormality is detected, Abe uses a ball end mill to immediately remove the defect, e.g., see paragraph [0049], whereas the instant claims appear to incrementally lower the molding table until the recoater head is able to freely pass over the defect at which point a cutting edge is used to remove the defect. However, the examiner points out that (a) - these features are considered to be option since these steps would only be enacted should a defect (i.e., an overload greater than or equal to a predetermined load) be detected. Thus, in a scenario where no defect was present, the above steps within the instant claim (e.g., “…stops relative movement of the recoater head when…”) would not occur. Further, (b), since Abe teaches the apparatus as being configured to lower the table incrementally (e.g., paragraph [0046]), and further a detector that is movable (e.g., paragraph [0044]); the action of lowering the molding table by a predetermined height and then relatively moving the recoater head in the horizontal uniaxial direction and repeating this until the blade passes through the molding area would necessarily occur simply by operating the machine in the manner in which it is intended to be operated. See MPEP 2114. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. 2006/0208396, cited by applicant as U.S. Patent No. 7,754,135) as applied to claims 1, and 3 above, and further in view of Buller (U.S. 2015/0367415).  

Regarding Claim 2, and Claim 4, Abe is relied upon for the reasons given above in addressing claims 1, and 3. However, Abe is silent to the blade being a flexible blade having a non-magnetic conductive property (e.g., the blade being formed of carbon fiber plastic, austenitic stainless steel, or brass as defined by paragraph [0033] of the published specification). 
Buller discloses a 3D forming apparatus, comprising a dispensing mechanism (105) for spreading the material on the surface of the forming platform, wherein the dispensing mechanism can be a roller, a brush, a saw-tooth rake, or dowel-tooth rate, etc., and wherein the blade can have many different sizes and shapes and made of many different materials, such as steel, ceramic, metallic, metal alloy, or polymeric materials (paragraphs [0226], and [0324]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe with the concepts of Buller with the motivation of properly selecting the material, the size, and the shape of the blade so that the material can be leveled evenly and smoothly on the forming surface to ensure uniform forming layers of the material. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735